EMPLOYMENT AGREEMENT
BETWEEN 


Navtech, Inc. (the Company)


- and -


Navtech Systems Support Inc.


- and -


Gordon Kilpatrick (the Employee)




WHEREAS Navtech Systems Support Inc. (a wholly-owned subsidiary of Navtech,
Inc.) and the Employee wish to formalize an employment agreement with the other
whereby Navtech Systems Support Inc. is the employer of record in Canada, and


WHEREBY references to the Company within this agreement refer to Navtech, Inc.


NOW THEREFORE THIS AGREEMENT WITNESSETH that for good and valuable consideration
including the promises made between the parties in this Agreement, the receipt
and sufficiency of which is hereby acknowledged by each of the parties, the
parties hereby agree each with the other as follows:


TERM OF EMPLOYMENT



1.             
Indefinite Term:




(a)  
The term of this agreement shall commence on March 19, 2007.

 
DUTIES AND RESPONSIBILITIES


2.  
In serving the Company as Chief Financial Officer, the Employee agrees:




(a)  
to undertake such duties and obligations in relation to the Company’s business
and at such locations as the Board of Directors of the Company may require,




(b)  
to devote his whole working time and attention to his employment duties and
responsibilities associated with his position,




(c)  
to perform such other duties and responsibilities as may be assigned by the
Board of Directors,



Page of 1 of 8
Acceptance Initials ________



(d)  
to provide regular activity reports to the Board of Directors as the Board of
Directors may require,




(e)  
and acknowledges that he is an Officer and fiduciary to the Company,




(f)  
to serve as an Officer of the Company and such subsidiaries of the Company as
the Board of Directors may require, and




(g)  
not to serve on more than three (3) external Boards of Directors without the
prior approval of the Board of Directors




(h)  
to serve a probationary period of three (3) months. The Employee shall
participate in a performance evaluation to determine his suitability to the
position within the three (3) month period.



REMUNERATION


3.  
Base Salary

 

 
(a)  
The Employee will receive an annual base salary, in Canadian dollars, inclusive
of overtime, holiday and vacation pay, and less all deductions required by law.




(b)  
The Employee’s base salary is reviewed annually by the Board of Directors, and
any change in base salary must be approved by the Board of Directors.

 
 
Bonus

 

(c)  
The Employee, in his capacity as Chief Financial Officer, shall have the
opportunity to earn a cash bonus if specific performance objectives are
achieved.




(d)  
Annual performance objectives shall be established by the Human Resources and
Compensation Committee (the “Committee”) in discussion with the Employee, and
shall be subsequently approved by the Board of Directors.




(e)  
The fulfillment or non-fulfillment of the performance objectives and the quantum
of the bonus payable shall be at the discretion of, and determined by, the
Committee, and confirmed by the Board of Directors.

 
 
Current Compensation

 

 
(f)  
The Employee’s current base salary, bonus eligibility and performance objectives
are reviewed annually by the Committee and Board of Directors, according to the
fiscal year calendar, and are stated in the attached Schedule “A”.

 
Page of 2 of 8
Acceptance Initials ________


BENEFITS


4.
(a)  
The Employee will be provided with the benefits as set out in Schedule “B”,
attached hereto, as may be altered by the Company from time to time in its sole
discretion upon one (1) month notice.

 

(b)  
For insured benefits, the Employer is only required to pay its portion of the
premiums and has no further obligation.




(c)  
The Employee will be reimbursed for annual professional fees upon proof of
active membership (ie - Canadian Institute of Chartered Accountants).



STOCK OPTIONS


5.
Subject to the approval of the Committee and the Board of Directors, the
Employee shall be eligible to receive Options under the Navtech, Inc. 1999 Stock
Option Plan, as may be amended from time to time, and any grant of Options shall
be governed by the 1999 Stock Option Plan and such terms as may be determined by
the Board of Directors as permitted by the Plan.



VACATION



6.
 
The Employee shall be eligible for twenty (20) days paid vacation each fiscal
year. Vacation entitlement shall be administered according to the Company’s
vacation policy and practice, and may be altered from time to time by the
Company in its sole discretion. The Employee shall not take more than two
consecutive weeks of vacation without the prior approval of the Chief Executive
Officer.



EXPENSES
 
7.  
Car Allowance

 

(a)  
If the Employee uses his own vehicle in the performance of his job duties, the
Employee will be paid a car allowance of $0.38 per kilometer, as may be altered
by the Company from time to time in its sole discretion.

 
 
Business Expenses

 

(b)  
The Company agrees to reimburse the Employee for reasonable expenses (as
determined in the sole discretion of the Company) incurred in connection with
the carrying out of his duties. Such expenses must be documented in accordance
with the Company policy, which may be altered from time to time by the Company
in its sole discretion.

 
Page of 3 of 8
Acceptance Initials ________


CONFLICT OF INTEREST



8.             
The Employee will ensure that his direct or indirect personal interests do not,
whether potentially or actually, conflict with the Company’s interests. The
Employee agrees to promptly report any potential or actual conflicts of interest
to the Chairman of the Board of Directors.

 

 
A conflict of interest includes, but is not limited to the following:

 

(a)  
A private or pecuniary interest in an organization with which the Company does
business or which competes with the business interests of the Company.




(b)  
A private or pecuniary interest, direct or indirect, in any concern or activity
of the Company of which the Employee is aware of or ought reasonably to be
aware.




(c)  
Pecuniary interests include the pecuniary interest of the Employee’s parents,
spouse, partner, children and relatives, a private corporation of which the
Employee is a shareholder, director or officer, and a partner or other employer.



COMPANY POLICIES


9.
(a)  
The Employee agrees to comply with the employment policies, practices, rules,
regulations and instructions of the Company now in force or which hereafter may
be amended, revised or adopted in the sole discretion of the Company, acting
reasonably, from time to time.




 
(b)  
The Employee agrees to comply at all times with the prevailing laws, including,
but not limited to, the Ontario Human Rights Code and the Occupational Health
and Safety Act.




 
(c)  
A failure to comply with subsections 9(a) or 9(b) above constitutes both a
breach of this Agreement and cause for termination without notice or
compensation in lieu of notice.



RESTRICTIVE COVENANTS


10.
(a)  
The Employee acknowledges and agrees that the restrictions and obligations
imposed on the Employee in Schedule C hereto are reasonable and necessary for
the protection of the Company, and the Employee waives any and all defences to
the strict enforcement thereof.




 
(b)  
The Company and the Employee acknowledge and agree that the restrictions and
obligations contained in Schedule C hereto will continue to apply
notwithstanding the manner or reasons for the termination of the Employee’s
employment and regardless of whether the employment of the Employee is
terminated with or without notice or for cause or reasons other than cause.



Page of 4 of 8
Acceptance Initials ________


RESIGNATION


11.
The Employee may terminate the Employee’s employment pursuant to this Agreement
by notifying the Chairman of the Board of Directors in writing of the Employee’s
intention to resign, with a minimum of four (4) weeks notice.

 
TERMINATION


12.
This Agreement may be terminated by the Company as a result of the following:




 
(a)  
on the death of the Employee;




 
(b)  
any act committed by the Employee, or a breach by the Employee of any material
terms of his employment agreement, which would constitute grounds for his
immediate dismissal with cause;




 
(c)  
upon provision of working notice, or pay in lieu thereof to the Employee of any
amount equal to the greater of either six (6) months base salary or one (1)
month base salary per completed year of service to a maximum entitlement of
twelve (12) months, less statutory deductions, which payment shall be inclusive
of all termination pay and severance pay entitlements under the Employment
Standards Act, if applicable. The Employee agrees that such payment fully
satisfies any and all claims, causes of action, complaints that the Employee
might have against the Company, its subsidiaries, affiliates and each of its
respective officers, directors, employees, servants, agents and assigns, jointly
and severally, respecting termination notice, pay in lieu thereof, severance pay
or damages for wrongful dismissal.



The following clauses govern compensation upon termination of the Employee:



(d)  
vacation pay and wages owing at the date of termination and the payment referred
to in subsection 12(a), 12(b), or 12(c) above will be paid in accordance with
the Employment Standards Act.




(e)  
a pro-rata share of the fiscal year end bonus monies will be paid to the
Employee, at the date of termination, calculated as a percentage of potential
bonus earnings, corresponding to the number of completed months of employment
within that fiscal year. Potential bonus monies will be calculated at the date
of termination based upon the Company’s financial results to-date relative to
budget (i.e., if the employee is terminated six months into a fiscal year and
the Company has met 95% of EBITDA budget through the date of termination, then
the employee would be paid one-half of the bonus amount that would have been
earned if he had remained with the Company for the full year and the Company had
achieved 95% of budget.)

 
Page of 5 of 8
Acceptance Initials ________





(f)  
any stock option entitlement will be governed solely by the 1999 Stock Option
Plan.




(g)  
any money owing by the Employee to the Company at the date of termination will
be deducted from any monies owing to the Employee by the Company and, in this
regard, the Employee specifically authorizes the Company to deduct any monies
owing by the Employee to the Company from the Employee’s termination payment.
The Employee agrees that this paragraph is a formula from which a specific
amount can be determined for the purposes of the Employment Standards Act.




(h)  
the Company will continue to pay its share of contributions for the
corresponding term identified in 12.(c) to any benefit plan under which the
Employee was covered at the time of termination of his employment in accordance
with the Employment Standards Act.




(i)  
the Company will not reimburse the Employee for expenses as set out in
subsection 7(b) above unless the expenses are authorized, properly documented
and submitted within two weeks of the date of the termination. No expenses will
be payable for any period following the last day the Employee was actively
working for the Company.



COMPLETE AGREEMENT AND SEVERABILITY


13.
(a)  
This Agreement, and the schedules hereto, constitute the complete agreement
between the parties, and it is agreed that there is no term, condition,
warranty, or representation, collateral or otherwise, that may govern or affect
the relationship between the parties, other than those contained in this
agreement.




(b)  
This Agreement takes effect in substitution for all previous Agreements and
arrangements whether written, oral or implied between the Company and the
Employee relating to the Employee’s employment, all of which agreements and
arrangements shall be deemed to have been terminated by mutual consent as of and
from the date upon which this Agreement is deemed to have commenced.




 
(c)  
This Agreement may not be altered, modified or amended except by written
instrument signed by both of the parties hereto. If any covenant or provision of
this Agreement is determined to be void or unenforceable, in whole or in part,
it shall not be deemed to affect or impair the validity of any other covenants
or provisions of this Agreement which are hereby declared to be separate and
distinct covenants.

 
Page of 6 of 8
Acceptance Initials ________


INDEPENDENT LEGAL ADVICE


14.
(a)  
The Employee acknowledges that the Employee has been advised to seek independent
legal advice and that the Employee was given the opportunity to seek and obtain
such advice prior to the execution of this Agreement.




(b)  
The Employee states that the Employee has read the entire Agreement and
understands its contents. The Employee further acknowledges that the Employee
relied upon his own sources of information in signing this Agreement and did not
rely on any assertions, promises or information from the Company other than the
terms of this Agreement.



GOVERNING LAW


15.
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Ontario.



INTERPRETATION


16.
The language used in this Agreement shall be deemed to be the language chosen by
the parties to express their mutual intent, and the Agreement shall be
interpreted without regard to any presumption or other rule requiring
interpretation of the Agreement more strongly against the party causing it to be
drafted.



NOTICES


17.
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be delivered personally or sent by prepaid registered mail to
the parties hereto at their respective addresses, or to such other address as
either party may from time to time designate in writing to the other. Any notice
mailed as aforesaid, shall be deemed to have been received by the party to whom
it was addressed on the third business day following such mailing.

 
Page of 7 of 8
Acceptance Initials ________




For the Company:


NAVTECH, INC.




_______________________________ ______________________________
Mr. David Strucke     Date
President and CEO








For the Canadian Employer of Record:


NAVTECH SYSTEMS SUPPORT INC.




_______________________________ ______________________________
Mr. David Strucke     Date
President and CEO








For the Employee:




_______________________________ ______________________________
Mr. Gordon Kilpatrick    Date


Page of 8 of 8
Acceptance Initials ________